Title: From Alexander Hamilton to Ebenezer Stevens, 28 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            New-York August 28th. 1799
          
          You will please to furnish to the persons mention’d in the inclosed, the cloathing therein desired, and to inform the Accountant of the War Department that you have so done.
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
          
            
              
                Order to furnish Seargt. Js. Hoffman
                }
                in service of Brigdr. Genl Wilkinson
              
              
                Bartho. St Martin soldier 2 Regt.
              
            
          
          Col: E. Stevens
        